DETAILED ACTION
This Office Action is in response to Amendment filed on April 02, 2021. 
In the instant amendment, claims 1, 7-9, 12, 14, 16, and 19 are currently amended; claims 1 and 19 are independent claims; claims 17 and 25 are cancelled; claims 11, 13, 15, and 21 are withdrawn; claims 2-3, 10, 20, 22, 24, and 26 are original; claims 4-6, 18, and 23 are previously presented.
Claims 1-10, 12, 14, 16, 18-20, 22-24, and 26 have been examined and are pending. This Action is made FINAL.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed March 16, 2021 has been entered. Claims 1, 7-9, 12, 14, 16, and 19 are currently amended; claims 1 and 19 are independent claims; claims 17 and 25 are cancelled; claims 11, 13, 15, and 21 are withdrawn; claims 2-3, 10, 20, 22, 24, and 26 are original; claims 4-6, 18, and 23 are previously presented. Applicant’s amendments and arguments to claims are persuasive to overcome claim rejection associated with claim 19 as set forth in the most recent office action mailed 01/06/2021. 

Response to Argument
Applicant’s arguments have been considered but are moot in view of the new ground(s) of rejection. See new ground(s) of rejection below.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable by Lewis – US 6280429 and further in view of Naden – US 4502952.
As to claim 1, Lewis teaches a measurement apparatus arranged to measure a volume of a desired solid particulate component in a sample volume of a solid-liquid slurry (abstract: fluid drained from a patient corresponds to “a sample volume of a solid-liquid slurry” by broadest interpretation because (by broadest interpretation) of “slurry”, the term “slurry” is a mixture of solids denser than water suspended in liquid; in this case, particulate i.e. blood clots formed within fluids i.e. blood, blood corresponds to “liquid”; blood clots correspond to “solid particulate”; amount of blood clots is measured using measuring indicia provided on drainage unit’s front panel; thus “a measurement apparatus arranged to measure a volume of a desired solid particulate component in a sample volume of a solid-liquid slurry”), the measurement apparatus comprising: a receptacle 10 for receiving the sample volume of slurry (fig.1; col.4, lines 30-38), the receptacle 10 (fig.1) having an open proximal end 17 for receiving the slurry (col.4, lines 30-38: top portion 17 corresponds to “an open proximal” for receiving the slurry), a normally closed distal end 18, and a side wall 12, 14, 16 provided between the proximal end 17 and the distal end 18 (fig.1); a screen 34 provided in the receptacle 10 for separating out the desired solid particulate component from a remainder of the slurry (fig.2 and col.4, lines 44-54: each panel 12,14,16,18 comprises a filter matrix 34 having a porosity sufficient for filtering fluid i.e. blood, of blood clots and other gross contaminants as fluid passes through filter body 19; thus “a screen provided in the receptacle for separating out the desired solid particulate component from a remainder of the slurry”), whereby in use the solid particulate component (blood clots) is retained in the receptacle 10 to form a bed therein building up in height from the distal end 18 (fig.1 and abstract: amount of blood clots retained within/inside the container corresponds to “a bed”; thus “whereby in use the solid component is retained in the receptacle to form a bed therein building up in height from the distal end”), and the remainder is exhausted from the receptacle 10 (fig.1 and abstract); wherein the screen 34 is provided in the side wall 12, 14, 16 of the receptacle 10 (fig.2); and a measuring device (abstract: measuring indicia corresponds to “a measuring device”) being adapted to measure a physical characteristic of the bed comprising the separated out solid particulate component, thereby enabling a determination of a volume and/or mass of the solid particulate component retained in the receptacle 10 (abstract: amount of blood clot retained inside the filter receptacle 10 corresponds to “a volume of the solid particulate component”; thus “and a measuring device being adapted to measure a physical characteristic of the bed comprising the separated out solid particulate component, thereby enabling a determination of a volume and/or mass of the solid particulate component retained in the receptacle”).
While Lewis teaches a measurement apparatus arranged to measure a volume of a desired solid particulate component (blood clots) in a sample volume of a solid-liquid slurry for use in mineral processing.
Naden teaches a concept of: a vessel for receipt of an adsorbant-in-pulp mixture and having an inclined screen for retention of adsorbent particles and passage of pulp, means for measuring volume of adsorbent or of adsorbent-pulp mixture in the vessel and outlet means adjacent the lower end of the screen for recovery of drained adsorbent solids (abstract and fig.1).
Since Lewis doesn’t disclose that the measurement apparatus cant or never be used in mineral processing, it would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify Lewis with concept teachings of Naden to include the measurement apparatus of Lewis for use in mineral processing, for recovery of drained absorbent solids (col.2, lines 18-20). This is important for recovering of metals i.e. copper and gold from their ores or recovery of gold from cyanide leach liquors (col.1, lines 16-21). Furthermore, one having ordinary skill in the art is motivated to modify Lewis with concept teachings of Naden to include the measurement apparatus of Lewis for use in mineral processing, since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. to recover metals i.e. copper and gold from their ores or to recover gold from cyanide leach liquors) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).

As to claim 2, modified Lewis teaches all limitations of claim 1, Lewis further teaches the screen comprises one or more slots in the side wall of the receptacle (fig.2).

As to claim 4, modified Lewis teaches all limitations of claim 1, Lewis further teaches the screen extends along a full height of the side wall (fig.1-2).

As to claim 3, modified Lewis teaches all limitations of claims 1-2, Lewis further teaches the slots have a width, but it does not explicitly teach a width of less than 1mm.
Since Lewis teaches screen or filter matrix 34 having a porosity sufficient for filtering out fluid i.e. blood (col.4, lines 44-54) and since Naden teaches inclined screen 114 has apertures (fig.1), it would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify width of slots of screen of modified Lewis to include the slots have any desired width i.e. less than 1mm, while still ensure filtering out desired metals from their ores, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges (width of slots) involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955). Furthermore, one having ordinary skill in the art is motivated to modify width of slots of screen of Lewis to include the slots have any desired width i.e. less than 1mm, since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. to still ensure filtering out desired metals from their ores) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).

As to claims 5-6, modified Lewis teaches all limitations of claim 1, Lewis further teaches the receptacle 10 is adapted to receive a sample volume of slurry, but it does not explicitly teach at least ten or twenty litres of slurry.
Since Lewis teaches the receptacle 10 is adapted to receive a certain sample volume of slurry, it would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the measurement apparatus of Lewis to include the receptacle is adapted to receive any desired sample volume of i.e. at least ten or twenty litres of slurry, to test large amount of drawn blood. Furthermore, one having ordinary skill in the art is motivated to modify the measurement apparatus of Lewis to include the receptacle is adapted to receive any desired sample volume of i.e. at least ten or twenty litres of KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lewis – US 6280429 in further view of Naden – US 4502952, and further in further in view of Kratzer – US 5460779.
As to claim 16, Lewis teaches all limitations of claim 1, Lewis teaches inlet pipe 58 (fig.7: inlet port 58 also corresponds to “inlet pipe”). Lewis does not explicitly teach an inlet pipe is joined to a manifold for supplying the slurry from a selected one of a multiple of slurry tanks.
Kratzer teaches a concept of: automatic examination of blood samples with one test station, in which blood is taken from a supply vessel and is fed through an aperture, wherein there are a plurality of blood supply vessels (abstract and col.2, lines 43-45: a plurality of blood supply vessels also correspond to “a manifold”).
It would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify and/or combine the measuring device of modified Lewis with concept teachings of Kratzer to include an inlet pipe is joined to a manifold for supplying the slurry from a selected one of a multiple of slurry tanks. This is important for screening large amount of metals from multiple sources utilizing one measuring apparatus (as described above) for cost saving.  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lewis – US 6280429 in further view of Naden – US 4502952, and further in further in view of Mann – US 6148679.
As to claim 18, Lewis teaches all limitations of claim 1, it does not explicitly teach a sprayer being arranged to spray water or another fluid into the receptacle to assist in liquidizing the slurry.
Mann teaches a concept of: a plurality if sprayers (col.5, lines 1-3 and fig.1: nozzles 14 include a plurality of sprayers/perforations) arranged to spray cleaning liquid to receptacle 1, which include plurality of perforations 6 (col.2, lines 7-11: receptacle 1 is member filtering sample flow before the filtered sample leading to analyzer).
It would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify measuring apparatus of Lewis to include a sprayer being arranged to spray water or another fluid into the receptacle to assist in liquidizing (or stimulate (by broadest interpretation)) the slurry (as recited in claim 18), for cleaning aspect (col.5, lines 2-3). This is important to ensure continuous filtering gross contaminants or solid components from incoming fluid because if the filter mesh/screen is blocked by gross contaminants or solid components, the filter mesh/screen of receptacle will not be able to filter/separate out between solid components and liquid slurry.

Allowable Subject Matter
Claims 7 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

As to claim 26, claim 26 includes a control system for a leaching plant, wherein the leaching plant includes an adsorption process having one or more slurry tanks and a supply tank providing a supply of fresh granular carbon or resin to the adsorption process, the control  in combination with the other recited elements, were not reasonably found in the Prior Art.

As to claim 7, claim 7 includes a separate sampling container being arranged to receive the slurry for measuring off the sample volume of the slurry and to discharge the sample volume into the receptacle, in combination with the other recited elements, were not reasonably found in the Prior Art.

Claims 8-10, 12, and 14 are also objected because they are dependent on the objected claim 7 as set forth above.

Claim 19 is allowed. 

The following is a statement of reasons for the indication of allowable subject matter:  

As to claim 19, claim 19 includes capturing a sample volume of the slurry from the slurry flow into a separate sampling container, then transferring the sample volume of the slurry into a receptacle, in combination with the other recited elements, were not reasonably found in the Prior Art.

Claims 20 and 22-24 are also allowed because they are dependent on the objected claim 19 as set forth above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG D PHAN whose telephone number is (571)272-8883.  The examiner can normally be reached on Monday – Friday 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRUONG D PHAN/Examiner, Art Unit 2861  

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861